IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-50039
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CHE ESTRADA,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-00-CR-94-4
                       --------------------
                         November 5, 2002

Before JOLLY, JONES and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Che Estrada on appeal has

moved to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Estrada received a copy of

counsel’s motion and brief and has filed a brief in response.

Estrada’s motions for new counsel and to proceed pro se on appeal

are DENIED.    Our independent review of the briefs and the record

discloses no nonfrivolous issue for appeal.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50039
                                 -2-

excused from further responsibilities herein, and the appeal is

DISMISSED.   See 5TH CIR. R. 42.2.